In an action to foreclose a mortgage, the appellant, Bessie Grant, a former owner of the foreclosed premises, appeals from an order, granted on her default, directing the sheriff to evict her from an apartment in the premises and to place the assignee of the purchaser at the foreclosure sale in possession thereof, and from an order denying her motion to open the default. Order denying appellant’s motion to open the default affirmed, without costs. Appeal from the order granted on default dismissed, without costs. No opinion. Carswell, Acting P. J., Johnston, Adel, Nolan and Wenzel, JJ., concur. [See post, p. 944.]